Case 5:18-cv-01882-JGB-SHK Document 57 Filed 03/29/19 Page 1 of 2 Page ID #:559



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 18-1882 JGB (SHKx)                             Date March 29, 2019
  Title Monster Energy Company v. Vital Pharmaceuticals, Inc. et al.



  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                         Not Reported
                  Deputy Clerk                                        Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                        None Present


  Proceedings:      Order DENYING Defendants’ Ex Parte Application to Stay or Extend
                    Responsive Pleading Deadline (Dkt. No. 53)


           Before the Court is Defendants Vital Pharmaceuticals, Inc. and John H. Owoc’s ex parte
 application to stay the deadline to respond to Plaintiff Monster Energy Company’s (“Monster”)
 complaint. (“Application,” Dkt. No. 53.) Plaintiff opposed the Application on March 28, 2018.
 (Dkt. No. 56.) Defendants make three arguments in support of their application: first, that
 Defendants’ counsel entered an appearance only nine days ago; second, that Defendants intend
 to file, at a later date, a separate motion to stay and transfer this action to another venue; and
 third, that Plaintiff has informed Defendants’ counsel that it intends to amend its complaint,
 either with Defendants’ consent or upon the filing of responsive pleading by Defendants. See
 Fed. R. Civ. P. 15(a)(1)(B). Failure to grant a stay or extension, Defendants argue, would trigger
 “a pointless and costly domino effect of numerous court filings”. (App. at 2.)

          The Court does not find good cause to grant Defendants’ ex parte application or that
 irreparable injury will occur upon denial of Defendants’ application. Clark v. Time Warner
 Cable, 2007 WL 1334965, at *1 (C.D. Cal. May 3, 2007) (“Ex parte applications are a form of
 emergency relief that will only be granted upon an adequate showing of good cause or irreparable
 injury to the party seeking relief.”) The Complaint in this matter was filed over six months ago,
 on September 4, 2018. (Dkt. No. 1.) Defendants have been aware of the April 1, 2019 deadline to
 file responsive pleading since at least February 22, 2019, when the Court granted their motion for
 clarification regarding the deadline for response to the complaint. (Dkt. No. 43.) In that motion,
 Defendants argued that an extension of 30 days was reasonable because Defendants’ had recently

  Page 1 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
Case 5:18-cv-01882-JGB-SHK Document 57 Filed 03/29/19 Page 2 of 2 Page ID #:560



 retained outside counsel, which required time to “get up to speed, and prepare a response to the
 Complaint.” (Dkt. No. 41 ¶ 28.) The Court finds this argument significantly less persuasive in
 its second iteration.

         Nor do Defendants’ procedural arguments hold water. Fed. R. Civ. P. 15(a) entitles
 Plaintiff to amend its complaint once “as a matter of course” within 21 days of service of a
 responsive pleading or with the opposing party’s written consent. Defendants, having withheld
 their consent to Plaintiff’s request to amend, as is their right, now ask the Court to stay
 proceedings indefinitely to avoid what they characterize as unnecessary filings. There is no basis
 in the Federal Rules of Civil Procedure for such a stay.

         Defendants’ stated intention to file a transfer motion at a later date also does not provide
 reasonable grounds for a stay. Ex parte applications are not “eleventh hour motions intended to
 save the day for parties who have failed to present requests when they should have.” Komaiko v.
 LegalZoom.com, Inc., 2016 WL 9023013, at *2 (C.D. Cal. May 24, 2016) (internal quotation
 marks and ellipses omitted). Defendants have been aware of the existence of other, allegedly
 similar lawsuits since at least February 14, 2019. (Declaration of Francis Massabki, Dkt. No. 41-1
 ¶ 6.) Had Defendants wished to file a motion to stay or transfer this action prior to the April 1,
 2019 deadline, they had ample opportunity to do so. But they did not, and have now walked into
 a mess of their own making.

         Defendants’ Application is DENIED.

         IT IS SO ORDERED.




  Page 2 of 2                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
